PER CURIAM.
*1307Based on the State's proper concession of error, we grant the Department of Children and Families' petition for writ of certiorari and remand this case for further proceedings under section 916.17, Florida Statutes (2018). The lower court shall release Mr. Jones from custody of the department or conduct a hearing pursuant to section 916.17(2) within seven days from the date of this opinion.
PETITION GRANTED; ORDER QUASHED AND REMANDED.
ORFINGER, TORPY and EISNAUGLE, JJ., concur.